EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guowei (David) Sun (Reg. No. 78,647) on 5 November 2021.

The application has been amended as follows: 

26. (Currently Amended) One or more non-transitory memories stored thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts including:
obtaining a data copy request, the data copy request including a data block identification, version information, and hole information, the hole information including a data offset position and a data offset length;
determining a hole to which data is to be copied according to the data block identification, the version information, and the hole information included in the data copy request;
determining that there is another hole corresponding to another data copy request overlapping with the hole at least according to the data offset position and the data offset length of the hole and a data offset position and a data offset length of the another hole;

sending a data block identification, version information, and hole information of the merged hole to a source server;
receiving a response message, sent by the source server, that carries data according to the data block identification, the version information, and the hole information of the merged hole; and
copying the data to the merged hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Kristopher Andersen/Primary Examiner, Art Unit 2159